      6:17-cv-00259-JAG Document 62 Filed in ED/OK on 06/04/20 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

PAULA PARKS MCCLINTOCK,                       )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )      Case No. 6:17-cv-00259-JAG
                                              )
CONTINUUM PRODUCER                            )
SERVICES, L.L.C.,                             )
                                              )
                       Defendant.             )

                         ORDER AWARDING REIMBURSEMENT
                             OF LITIGATION EXPENSES



Expenses [Doc. No. 49]                                                                    k. No.

50                                  rein Class Counsel seeks entry of an Order approving Class



prosecuting and resolving this Litigation, in an amount not to exceed $20,000.00   the amount set

forth in the Notice.

       On January 17, 2020, the Court issued an Order referring the Motion, and others, to the

Honorable Kimberly E. West, United States Magistrate Judge, for a report and recommendation

and to preside over the Final Fairness Hearing (Dk. No. 55). On February 12, 2020, Judge West

conducted a Final Fairness Hearing to determine, among other things, whether the Motion should

be approved (Dk. No. 59), and on May 19, 2020, issued a Report and Recommendation (Dk. No.

60) wherein

accurately reflected the recommendation, id. at 6.

       Judge West advised that any objections to the R&R should be filed no later than June 2,

2020 and the failure to file an objection would waive appellate review of the findings and
      6:17-cv-00259-JAG Document 62 Filed in ED/OK on 06/04/20 Page 2 of 7



conclusions made therein. Id. The time for objections has passed, and no objection has been filed.

Accordingly, the Court, having considered the Motion and Memorandum, all matters and evidence

submitted in connection therewith, and the proceedings on the Final Fairness Hearing, hereby

adopts the Report and Recommendation and finds the Motion should be GRANTED as follows:

        1.      This Order incorporates by reference the definitions in the Settlement Agreement

and all terms not otherwise defined herein shall have the same meanings as set forth in the

Settlement Agreement.

        2.      The Court, for purposes of this Order, incorporates herein its findings of fact and

conclusions of law from its Order and Judgment Granting Final Approval of Class Action

Settlement as if fully set forth herein.

        3.      The Court has jurisdiction to enter this Order and over the subject matter of the

Litigation and all parties to the Litigation, including all Settlement Class Members.

        4.      The Notice stated that Class Counsel would seek Reimbursement of Litigation

Expenses, which were incurred in successfully prosecuting and resolving this Litigation, in an

amount not to exceed $20,000.00. The Notice also stated Class Counsel would request approval

of Administration, Notice and Distribution Costs associated with effectuating the Settlement in an

amount not to exceed $110,000.00 to be paid from the Gross Settlement Fund. Notice of Class

                                            Litigation Expenses and approval of Administration,

Notice and Distribution Costs was given to all Settlement Class Members who could be identified

with reasonable effort. The form and method of notifying the Settlement Class of the request for

Reimbursement of Litigation Expenses and approval of Administration, Notice and Distribution

Costs is hereby determined to have been the best notice practicable under the circumstances,




                                                 2
      6:17-cv-00259-JAG Document 62 Filed in ED/OK on 06/04/20 Page 3 of 7



constitutes due and sufficient notice to all persons and entities entitled to receive such notice, and

fully satisfies the requirements of Rule 23, Federal Rules of Civil Procedure, and due process.

       5.      Class Counsel provided the Court with abundant evidence in support of their

request for Reimbursement of Litigation Expenses, including but not limited to: (1) the Motion

and Memorandum; (2) the Declaration of Bradley E. Beckworth, Patrick M. Ryan and Robert N.

                                                                       3) the Declaration of Bradley

E. Beckworth on Behalf of Nix Pa                                   4) the Declaration of Patrick M.

Ryan on behalf of Ryan Whaley Coldiron Jantzen Peters &7 Webber; (5) the Declaration of Robert

N. Barnes, Patranell Britten Lewis, and Emily Nash Kitch on behalf of Barnes & Lewis LLP;

(6) the Declaration of Michael Burrage; (7) the Declaration of Lawrence R. Murphy, Jr.; (8) the

Declaration of Paula Parks McClintock; (9) the Declaration of Jennifer M. Keough on Behalf of

Settlement Administrator JND Legal Administration LLC, Regarding Notice Mailing and

                                                      10) the Affidavits of Absent Class Members

Saydee Resources, LLP, and Little Land Co. This evidence was submitted to the Court well before

the objection and opt-out deadline, and none of the evidence was objected to or otherwise refuted

by any Settlement Class Member.

       6.      Class Counsel is hereby awarded Reimbursement of Litigation Expenses in an

amount not to exceed $20,000.00, to be paid from the Gross Settlement Fund. In making this

award, the Court makes the following findings of fact and conclusions of law:

               (a)     The Settlement has created a Gross Settlement Fund of $900,000.00 in cash.

       Class Members will benefit from the Settlement that occurred because of the substantial

       efforts of Class Representative and Class Counsel;




                                                  3
6:17-cv-00259-JAG Document 62 Filed in ED/OK on 06/04/20 Page 4 of 7



        (b)    On December 4, 2019, JND caused the Short Form Notice of Settlement to

 be mailed to 20,455 unique mailing records identified in the mailing data. See JND Decl.

 at ¶ 10. The Short Form Notice expressly stated that Class Counsel would seek

 Reimbursement of Litigation Expenses in an amount not to exceed $20,000.00. The Short

 Form Notice also directed class members to a website for further information, including

 the Long Form Notice, and also provided the option of requesting a Long Form Notice be

 sent via U.S. Mail. There were no objections to the requested reimbursement of expenses;

        (c)    Class Counsel filed its Motion approximately fourteen (14) days prior to the

 deadline for Settlement Class Members to object. No objections were filed regarding Class



        (d)    The Parties here contractually agreed that the Settlement Agreement shall

 be governed solely by federal common law with respect to certain issues, including the

 reasonableness of requests for reimbursement of expenses:

        To promote certainty, predictability, the full enforceability of this
        Settlement Agreement as written, and its nationwide application, this
        Settlement Agreement hall be governed solely by federal law, both
        substantive and procedural, as to due process, class certification, judgment,
        collateral estoppel, res judicata, release, settlement approval, allocation,

                       es and Litigation Expenses, and all other matters for which
        there is federal procedural or common law, including federal law regarding
        federal equitable common fund class actions.

 Settlement Agreement at ¶11.8 (emphasis added) (Dkt. No. 39-1);

        (e)    This choice of law provision should be and is hereby enforced. See Boyd

 Rosene & Assocs., Inc. v. Kansas Mun. Gas Agency, 174 F.3d 1115, 1121 (10th Cir. 1999)

 (citing Restatement 2d of Conflict of Laws § 187, cmt. e (Am. Law Inst. 1988)); Yavuz v.

 61 MM, Ltd., 465 F.3d 418, 428 (10th Cir. 2006); see also Williams v. Shearson Lehman




                                          4
6:17-cv-00259-JAG Document 62 Filed in ED/OK on 06/04/20 Page 5 of 7



 Bros



 constitution or public policy); Barnes Group, Inc. v. C & C Prods., Inc., 716 F.2d 1023,




 language in prior settlements. See, e.g., Chieftain Royalty Co. v. Marathon Oil Co., No.

 CIV-17-334-SPS (E.D. Okla. Mar. 8, 2019) (Doc. No. 120); Reirdon v. Cimarex Energy

 Co., No. 6:16-cv-113-KEW (E.D. Okla. Dec. 18, 2018) (Doc. No. 104); Reirdon v. XTO

 Energy, Inc., No. 16-cv-00087-KEW (E.D. Okla. Jan. 29, 2018) (Doc. No. 125); Chieftain

 Royalty Co. v. XTO Energy, Inc., No. 11-cv-00029-KEW (E.D. Okla. Mar. 27, 2018) (Doc.

 No. 232); Cecil v. BP America Production Co., No. 16-cv-00410-KEW (E.D. Okla. Nov.

 19, 2018) (Doc. No. 260);

         (f)    Applying federal common law, Rule 23(h) of the Federal Rules of Civil

                                                        -taxable costs that are authorized by

        FED. R. CIV. P. 23(h). To this end, district courts have noted

 fees, an attorney who creates or preserves a common fund for the benefit of a class is

 entitled to receive reimbursement of all reasonable costs incurred . . . in addition to the

                           Vaszlavik v. Storage Tech. Corp., No. 95-B-2525, 2000 U.S. Dist.



                                                    . . . nontaxable costs that are authorized

                                       See 12 O.S. § 2023(G)(1);

         (g)    Class Counsel set forth in the Notice that they would seek up to $20,000.00

 in reimbursement of expenses. See                                                -of-pocket




                                          5
     6:17-cv-00259-JAG Document 62 Filed in ED/OK on 06/04/20 Page 6 of 7



       expenses are $14,608.58. See Joint Class Counsel Decl. at ¶68; NP Decl. at ¶33; RW Decl.

       ¶16. I find that all of these expenses were reasonably and necessarily incurred by Class

       Counsel and are directly related to their prosecution and resolution of this Litigation.

       Moreover, I find that these expenses are fair and reasonable under Oklahoma state law for

       the same reasons they are fair and reasonable under federal common law and supported by

       the same evidence of reasonableness. The costs include routine expenses related to

       copying, court fees, postage and shipping, phone charges, legal research, and travel and

       transportation, as well as expenses for experts, document production and review, and

       mediation, which are typical of large, complex class actions such as this. See NP Decl. at

       ¶¶ 33-34. As such, the Expense Request is fair, reasonable and is hereby granted;

               (h)    Therefore, Class Counsel is awarded $14,608.58 in past expenses and may

request any additional amount Class Counsel may incur after the entry of this Order not to exceed

$20,000.00,

       7.

Costs associated with effectuating the Settlement in an amount not to exceed $110,000.00 to be

paid from the Gross Settlement Fund is also approved.

       8.      Any appeal or any challenge affecting this Order Awarding Reimbursement of

Litigation Expenses shall in no way disturb or affect the finality of the Order and Judgment

Granting Final Approval of Class Action Settlement, the Settlement Agreement, or the Settlement

contained therein.

       9.      Exclusive jurisdiction is hereby retained over the parties and the Settlement Class

Members for all matters relating to this Litigation, including the administration, interpretation,

effectuation or enforcement of the Settlement Agreement and this Order.




                                                6
     6:17-cv-00259-JAG Document 62 Filed in ED/OK on 06/04/20 Page 7 of 7



       10.     There is no reason for delay in the entry of this Order and immediate entry by the

Clerk of the Court is expressly directed pursuant to Rule 54(b), Federal Rules of Civil Procedure.

       IT IS SO ORDERED this           day of June, 2020.



                                             __________________________________
                                             JOHN A. GIBNEY, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                7
